        Case 3:21-cr-01362-H Document 22 Filed 05/06/21 PageID.40 Page 1 of 5

                                                                                8

 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT

 9                         SOUTHERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          21-cr-1362-H
                                              Case No. ___________________

12               Plaintiff,                   I N F O R M A T I O N

13                                            Title 18 U.S.C. § 922(g)(1) –
                                              Felon in Possession of Firearms
14                                            and Ammunition;
                                              Title 26 U.S.C., § 5861(d) -
15         v.
                                              Possession of an Unregistered
16                                            Firearm;
                                              Title 18 U.S.C., § 922(a)(1)(A),
17                                            923(a), 924(a)(1)(D) – Dealing
                                              Firearms Without A License;
18   TROY MATTHEW GARLAND,                    Title 21 U.S.C., § 841(a)(1) –
                                              Distribution of Methamphetamine;
19               Defendant.                   and Title 18 U.S.C. § 924(d),
                                              Title 21 U.S.C. § 853, Title 26,
20                                            U.S.C. 5872, and Title 28, U.S.C.,
                                              2461(c) – Criminal Forfeiture
21

22        The United States Attorney charges:
23
                                        COUNT ONE
24
          On or about March 24, 2021, within the Southern District of
25
     California, the defendant TROY MATTHEW GARLAND, knowing his status as a
26
     convicted felon, that is, a person having been previously convicted of
27
     a crime punishable by imprisonment for a term exceeding one year, did
28
     knowingly possess firearms and ammunition that traveled in and affected
      Case 3:21-cr-01362-H Document 22 Filed 05/06/21 PageID.41 Page 2 of 5




 1 interstate commerce, to wit: a Remington, model 870, 12 gauge shotgun

 2 bearing serial number AB948588M; a Springfield Armory, model 1911A1, .45

 3 caliber pistol bearing serial number NM184743; a Browning, model Light

 4 Twelve, 12-gauge, Short Barrel Shotgun, bearing serial number 42741; and

 5 approximately 5,000 rounds of assorted ammunition, in violation of Title

 6 18, United States Code, Section 922(g)(1).

 7                                      COUNT TWO

 8      On or about March 24, 2021, within the Southern District of

 9 California, the defendant, TROY MATTHEW GARLAND, did knowingly possess

10 firearms, to wit: (8) eight 5.56/.223 caliber Short Barreled Rifles

11 (SBRs), which is a rifle having a barrel of less than 16 inches in

12 length, all of which did not bear legitimate manufacturer’s marking or

13 serial number; and a Browning, model Light Twelve, 12-gauge, Short Barrel

14 Shotgun, bearing serial number 42741, which is a shotgun having a barrel

15 of less than 18 inches in length; not registered to him in the National

16 Firearms Registration and Transfer Record; in violation of Title 26,

17 United States Code, Section 5861(d).

18                                     COUNT THREE

19      Beginning on an unknown date and continuing up to March 24, 2021,

20 within the Southern District of California, the defendant, TROY MATTHEW

21 GARLAND, not being a licensed dealer of firearms within the meaning of

22 Chapter 44, Title 18, United States Code, did willfully engage in the

23 business of dealing in firearms, in violation of Title 18, United States

24 Code, Sections 922(a)(1)(A), 923(a), and 924(a)(1)(D).

25                                     COUNT FOUR

26      On   or   about   March   4,   2021,       within   the   Southern    District    of

27 California, the defendant, TROY MATTHEW GARLAND, did knowingly and

28 intentionally    distribute    approximately        28   grams    of   a   mixture    and
                                               2
      Case 3:21-cr-01362-H Document 22 Filed 05/06/21 PageID.42 Page 3 of 5




 1 substance containing a detectable amount of methamphetamine, a Schedule

 2 II Controlled Substance; in violation of Title 21 United States Code,

 3 Section 841(a)(1).

 4                            FORFEITURE ALLEGATIONS

 5     The allegations contained in Counts 1 through 4 are realleged and

 6 by their reference fully incorporated herein for the purpose of alleging

 7 forfeiture to the United States of America pursuant to the provisions

 8 of Title 18, United States Code, Sections 924(d), Title 21 U.S.C. § 853,

 9 Title 26, U.S.C. 5872, and Title 28, United States Code, Section 2461(c).

10      Upon conviction of one or more of the offenses alleged in Count 1

11 through 4 of this information, and pursuant to the provisions of Title

12 18, United States Code, Sections 924(d), Title 21 U.S.C. § 853, Title

13 26, U.S.C. 5872, and Title 28, United States Code, Section 2461(c),

14 defendant TROY MATTHEW GARLAND shall forfeit to the United States all

15 his rights, title and interest in all firearms and ammunition involved

16 in the offenses.

17      The firearms and ammunition to be forfeited include, but are not

18 limited to: A Remington, model 870, 12-gauge shotgun bearing serial

19 number AB948588M; A Springfield Armory, model 1911A1, .45 caliber pistol

20 bearing serial number NM184743; A Browning, model Light Twelve, 12-gauge

21 Short Barrel Shotgun, bearing serial number 42741 and having a barrel

22 of less than 18 inches in length; (8) Eight, AR-15 type, semi-automatic

23 SBRs bearing no legitimate manufacturing mark or serial number and having

24 a barrel of less than 16 inches in length; (2) Two, AR-15 type, semi-

25 automatic rifles bearing no legitimate manufacturing mark or serial

26 number ; (8) Eight, Glock-style, semi-automatic pistols bearing no

27 legitimate manufacturing mark or serial number; approximately 5,000

28 miscellaneous    rounds   of   ammunition,    miscellaneous     firearms   parts
                                           3
      Case 3:21-cr-01362-H Document 22 Filed 05/06/21 PageID.43 Page 4 of 5




 1 including a milled AR-15 style lower receiver bearing no serial number,

 2 and (2) Two, drilled pistol frames bearing no serial number.

 3      Upon conviction of the felony offense set forth in Count 4 of the

 4 information, which offense is subject to imprisonment for greater than

 5 one year, and pursuant to Title 21, United States Code, Section 853(a),

 6 Defendant shall forfeit to the United States all property, real and

 7 personal, constituting and derived from proceeds of the offense and all

 8 property used or intended to be used to commit and to facilitate the

 9 commission of the offense.      The property to be forfeited includes, but

10 is not limited to, all the properties described above and approximately

11 $34,044 in U.S. currency.

12      If any of the above-described forfeitable property, as a result of

13 any act or omission of the defendant,

14         a. cannot be located upon the exercise of due diligence;

15         b. has been transferred or sold to, or deposited with, a third

16            party;

17         c. has been placed beyond the jurisdiction of the Court;

18         d. has been substantially diminished in value; or

19         e. has   been   commingled   with   other   property   which   cannot   be

20            subdivided without difficulty;

21 it is the intent of the United States, pursuant to Title 21, United

22 States Code, Section 853(p) and Title 28, United States Code, Section

23 2461(c), to seek forfeiture of any other property of the defendant up

24 to the value of the said property listed above as being subject to

25 forfeiture.

26      All pursuant to Title 18, United States Code, Section 924(d)

27 pursuant to the provisions of Title 18, United States Code, Sections

28
                                           4
      Case 3:21-cr-01362-H Document 22 Filed 05/06/21 PageID.44 Page 5 of 5




 1 924(d), Title 21 U.S.C. § 853, Title 26, U.S.C. 5872, and Title 28,

 2 United States Code, Section 2461(c).

 3 DATED:   May 5, 2021.

 4                                               RANDY S. GROSSMAN
                                                 Acting United States Attorney
 5

 6                                         By:
                                                 SHITAL H. THAKKAR
 7                                               Assistant U.S. Attorney
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           5
